624 N.W.2d 737 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William Leonard BITTERS, Jr., Defendant-Appellant.
No. 118039, COA No. 220519.
Supreme Court of Michigan.
April 30, 2001.
On order of the Court, the delayed application for leave to appeal from the October 12, 2000 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal to consider the wisdom of People v. Bulger, 462 Mich. 495, 614 N.W.2d 103 (2000).